Citation Nr: 1724200	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  15-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable disability rating for residuals of a herniorrhaphy with a scar.

5.  Entitlement to an initial compensable disability rating for left-sided neck and forehead scars.

6.  Entitlement to an initial compensable disability rating for bilateral arm, left hand, and back scars.  

7.  Entitlement to an initial compensable disability rating for a lipoma.  

8.  Entitlement to service connection for a sinus disorder.  

9.  Entitlement to service connection for a bilateral eye disorder, to include right eye astigmatism and bilateral presbyopia.  

10.  Entitlement to service connection for a stomach disorder, to include a hernia.  

11.  Entitlement to service connection for bilateral hand and wrist disorders.  

12.  Entitlement to service connection for a left shoulder disorder.  

13.  Entitlement to service connection for a right hip disorder.  

14.  Entitlement to service connection for a bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, to include a bilateral knee disorder, bilateral shin splints, bilateral ankle disorder, and bilateral foot swelling. 

15.  Entitlement to service connection for a genitourinary disorder, to include frequent urination, erectile dysfunction, and a bilateral testicular disorder.  

16.  Entitlement to service connection for a vestibular disorder.

17.  Entitlement to service connection for rectal bleeding.  

18.  Entitlement to service connection for a bilateral toenails disorder.

19.  Entitlement to an initial compensable disability rating for hearing loss.  

20.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

21.  Entitlement to an initial compensable disability rating for lumbar degenerative disc disease (DDD), to include a neurological disorder of the bilateral lower extremities. 
22.  Entitlement to an initial compensable disability rating for cervical DDD, to include a left arm neurological disorder.

23.  Entitlement to service connection for headaches, to include as due to service-connected cervical DDD.  


REPRESENTATION

Veteran represented by:	David. S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1992 to October 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The law provides that VA must broadly consider claims and when a veteran asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  After reviewing the contentions and evidence, the Board determines that several of the issues certified to the Board should be re-characterized and are more accurately stated as listed on the title page of this decision.
Additional private medical evidence has been associated with the claims file after the issuance of the statement of the case (SOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in a January 2016 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for bilateral hearing loss, PTSD, lumbar DDD, and cervical DDD, and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has not manifested as diastolic pressure predominantly of 110 or more, or systolic pressure predominantly of 200 or more, during the appeal period. 

2.  The Veteran is in receipt of the maximum schedular disability rating for his tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

3.  After affording the Veteran the benefit of the doubt, for the entire period on appeal, his GERD manifested by heartburn, regurgitation, and the need for medication use to control symptoms; however, his GERD symptoms did not amount to persistently recurrent epigastric distress, substernal or arm or shoulder pain, and were not productive of considerable impairment of health.  

4.  For the entire period on appeal, the Veteran's residuals of a herniorrhaphy with a scar has manifested as two superficial and linear scars located on the anterior of the Veteran's trunk measuring 4.7 inches squared (in2) (30 centimeters squared (cm2)) and 0.2 in2 (1.0 cm2) in size, which are not painful or unstable.  
5.  The Veteran's left-sided neck burn scar manifested as 2 cm in size and his forehead scar manifested as 2 cm in length and 0.1 cm in width, but these disabilities were not painful or unstable, and have not caused: adherence to the underlying tissue; elevation or depression; missing underlying soft tissue; abnormal pigmentation or texture; induration or inflexibility; or, any other disfigurement of the head, face, or the neck during the entire appeal period.

6.  For the entire period on appeal, the Veteran's left and right arm scars have been 3 cm in size, his left hand scar has been 2 cm in size, and his back scar has been 2 cm in length and 2 cm in width.  All of the scars are superficial and linear, and none of the scars are painful or unstable.  

7.  For the entire period on appeal, the Veteran's lipoma disability has affected less than 5 percent of his entire body or exposed areas, and he has not required any treatment for this disability, including topical therapy, during the appeal period. 

8.  After affording the Veteran the benefit of the doubt, his residuals of an open reduction internal fixation surgery of the left orbital fracture is etiologically related to his active duty military service.  

9.  The Veteran does not have a current bilateral eye disability for VA purposes, and has not had such a disability at any point since filing his claim for service connection.

10.  The Veteran does not have a current stomach disorder, other than his service-connected GERD and residuals of a herniorrhaphy with a scar, and has not had such a disability at any point since filing his claim for service connection.

11.  The Veteran does not have current bilateral hand and wrist disorders, a left shoulder disorder, a right hip disorder, a bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, a genitourinary disorder, a vestibular disorder, a rectal bleeding disorder, or a bilateral toenails disorder, and has not had any such disabilities at any point since filing his claim for service connection.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2016). 

2.  The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, DC 6260 (2016).

3.  The criteria for an initial disability rating of 10 percent, but not higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.114, DC 7399-7346 (2016).

4.  The criteria for an initial compensable disability rating for residuals of a herniorrhaphy with a scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, DC 7805 (2016).

5.  The criteria for an initial compensable disability rating for left-sided neck and forehead scars have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, DC 7800 (2016)

6.  The criteria for an initial compensable disability rating for bilateral arm, left hand, and back scars have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, DC 7805.

7.  The criteria for an initial compensable disability rating for a lipoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, DC 7820 (2016).

8.  The criteria for service connection for a sinus disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

9.  The criteria for service connection for a bilateral eye disorder, to include right eye astigmatism and bilateral presbyopia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

10.  The criteria for service connection for a stomach disorder, to include a hernia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14.  

11.  The criteria for service connection for bilateral hand and wrist disorders, a left shoulder disorder, a right hip disorder, a bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, a genitourinary disorder, a vestibular disorder, a rectal bleeding disorder, and a bilateral toenails disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Ratings, Generally

The Veteran contends that his hypertension, hearing loss, tinnitus, GERD, scars, and lipoma disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability rating assigned after the grant of service connection for these disabilities, effective November 1, 2012; thus, the appeal period stems from that time.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension

The Veteran asserts that his high blood pressure symptoms should be rated higher than the currently-assigned 10 percent disability rating. 

The Veteran's hypertension is evaluated under DC 7101, which provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, DC 7101. 

Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id. at Note (1). 

Prior to his separation from military service, the Veteran underwent an August 2012 VA examination to determine the severity of his hypertensive symptoms.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication for hypertension.  The examiner recorded the Veteran's blood pressure readings on three occasions on three separate days.  Blood pressure readings on the first day were 140 systolic and 94 diastolic, 140 systolic and 96 diastolic, and 140 systolic and 92 diastolic.  The second day blood pressure readings were 160 systolic and 104 diastolic, 160 systolic and 110 diastolic, and 160 systolic and 106 diastolic.  On the third day, the blood pressure readings were 180 systolic and 118 diastolic, 162 systolic and 102 diastolic, and 174 systolic and 106 diastolic.  The examiner determined that the Veteran did not have any other pertinent findings, complications, conditions, signs or symptoms related to his hypertension.  

Since this examination, clinical reports from the Camp Lejeune Naval Hospital show that the Veteran's blood pressure was 152 systolic and 87 diastolic in July 2015 and 135 systolic and 82 diastolic in December 2015.  

This evidence shows that the Veteran's hypertension has not manifested as diastolic pressure predominantly of 110 or more, or systolic pressure predominantly of 200 or more, at any point during the appeal period.  While the August 2012 VA examination showed diastolic pressure to be at 110 or above on two occasions during the three days of testing, the evidence does not indicate that the diastolic pressure was predominantly at or above 110 because the remaining diastolic blood pressure readings were 94, 96, 92, 104, 106, 102, and 106.  Furthermore, since this examination, the medical evidence shows that the Veteran's blood pressure has been less than 110 diastolic and 200 systolic.  

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent is warranted during the appellate period for the Veteran's hypertension.  38 C.F.R. § 4.104, DC 7101.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Tinnitus

The Veteran also contends that tinnitus should be rated higher than the currently-assigned 10 percent disability rating.  

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available in the Schedule. 

The Veteran underwent a VA audiological examination in August 2012, during which he complained of recurrent tinnitus.  

The Board has reviewed the evidence of record and finds that an initial disability rating in excess of 10 percent for tinnitus is not warranted during the appeal.  Specifically, the Veteran is already in receipt of the maximum schedular disability rating for his tinnitus and his disability picture is not so unique as to be outside of what is contemplated by the schedular rating.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

GERD

The Veteran next contends that his GERD disability should be rated higher than the currently-assigned noncompensable disability rating.  

The Veteran's GERD is rated under DC 7399-7346 for hiatal hernias.  See 38 C.F.R. § 4.114, DC 7346.  A 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

An August 2012 service treatment record showed that the Veteran was diagnosed with GERD.  

The Veteran underwent an August 2012 VA examination, during which he complained of heartburn.  The examiner noted that the Veteran took Nexium medication to treat his symptoms.  The examiner also noted that the Veteran did not have persistently recurrent or infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The examiner also noted that gastrointestinal radiographic studies were normal and that there were no other pertinent findings, complications, conditions, or signs or symptoms of his GERD.  

In his May 2015 VA Form 9, the Veteran contended that he had acid reflux every night.  He asserted that he had to be elevated while sleeping in order to not vomit.  He alleged that he took two to three tablets per day to keep his symptoms controlled and that symptoms persisted on occasion in spite of these medications.  He also contended that food sticks in his throat and he cannot swallow if he does not drink liquid while eating.  

Given this evidence, and after affording the Veteran the benefit of the doubt, his GERD is manifested by heartburn, regurgitation, and the need for medication use to control symptoms; however, his GERD symptoms did not amount to persistently recurrent epigastric distress, substernal or arm or shoulder pain, and were not productive of considerable impairment of health for the entire period on appeal.  Although the examiner determined that the Veteran did not have any additional symptoms, other than the need to use Nexium medication, the Veteran described his symptoms further in the May 2015 VA Form 9 when he noted that he needed to sleep elevated in order to not regurgitate and to drink liquids in order to swallow food.  However, the Veteran has not asserted, and the record does not reflect, that his GERD symptoms include persistently recurrent epigastric distress, and substernal or arm or shoulder pain, and that they are productive of considerable impairment of health.  

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that a disability rating of 10 percent, but not higher, for GERD is warranted.  Thus, the Veteran's claim is granted to this extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Residuals of a Herniorrhaphy with a Scar, Left-Sided Neck and Forehead Scars, and Scars of the Bilateral Arms, Left Hand, and Back

The Veteran also contends that his multiple scars, including a residual scar from a herniorrhaphy surgery, should be rated as compensable.  Because evidence pertaining to the severity of these disabilities is located in the same or similar records, the Board shall analyze these disabilities together below.  

The Veteran's scars are currently rated as noncompensable (zero percent) pursuant to 38 C.F.R. § 4.118, DCs 7800, 7805.  Under 38 C.F.R. § 4.118, DC 7800, which rates scars or other disfigurement of the head, face, or neck, a 10 percent rating is assigned for one scar characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 square cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id at Note (1). 

DC 7802 rates burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, DC 7802.  This DC assigns a maximum 10 percent disability rating for scars that cover an area or area of 144 in2 (929 cm2).  Id.  Note (1) defines a superficial scar as one that is not associated with underlying soft tissue damage.  Id. at Note (1).  

Note (2) states that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity; a separate evaluation is to be assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk; and a separate evaluation is to be assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations are combined under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  Id. at Note (2).

DC 7804 (unstable or painful scars) sets forth the following disability ratings: 10 percent for one or two scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or, 30 percent for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  According to Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id.  

DC 7805 instructs that scars (including linear scars) and other effects of scars are to be evaluated under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  This DC further instructs that evaluation of any disabling effects not considered in a rating provided under DCs 7800-04 are to be rated under an appropriate DC.  

The Board notes that DC 7801 does not pertain to the Veteran's symptoms as this DC only applies to scars that are deep and nonlinear.  As noted below, the Veteran's scars are superficial.  

A March 2012 service treatment record showed that the Veteran had a 2.5 cm laceration on his forehead.  

During an August 2012 VA examination, the Veteran was noted to have scars on his abdomen, arms, left hand, and back.  Specifically, the examiner noted that the Veteran had residual scars from a previous herniorrhaphy that were superficial and linear, but were not painful or unstable.  The two scars were located on the anterior of the Veteran's trunk and measured 4.7 in2 (30 cm2) and 0.2 in2 (1.0 cm2) in size.  The examiner also determined that the Veteran did not have any other findings, complications, conditions, or signs or symptoms of his previous hernia repairs.  

This examination also showed that the Veteran had a left-sided neck burn scar that was 2 cm in size and a forehead scar that was 1 cm in length and 0.1 cm in width.  The examination report indicates that these scars were not painful or unstable, and that they did not cause: adherence to the underlying tissue; elevation or depression; missing underlying soft tissue; abnormal pigmentation or texture; induration or inflexibility; or, any other disfigurement of the head, face, or the neck.  

The August 2012 VA examination report also showed that the Veteran's left and right arm scars were each 3 cm in size.  His left hand scar was 2 cm in size and his back scar was 2 cm in length and 2 cm in width.  These scars were also superficial and linear, but were not painful or unstable. 

In the May 2015 VA Form 9, the Veteran asserted that he had multiple scars over his body due to his 20 years of active duty service.  He also noted several hernia repairs in service that have residual scars.  

A December 2015 clinical note from the Camp Lejeune Naval Hospital showed the presence of a surgical scar on the Veteran's abdomen that was consistent with a prior hernia repair; however, this note did not document the size, shape, or symptoms of this scar.  

The abovementioned evidence shows that the Veteran's residuals of a herniorrhaphy with a scar, left-sided neck and forehead scars, and scars of the bilateral arms, left hand, and back have not warranted compensable disability ratings during the entire appeal period.  While the Board has considered the Veteran's statements from May 2015, as well as the December 2015 medical treatment note, the symptoms noted on the August 2012 VA examination report indicate that the Veteran's scars have warranted noncompensable disability ratings, but not higher, during the entire appeal period.  Specifically, this examination report indicated that the Veteran's neck and forehead scars did not manifested with one or more characteristic of disfigurement, or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  Furthermore, the examination report showed that none of the Veteran's scars, solely or in combination, covered an area of 144 squared in (929 squared cm), and the examiner noted that none of the scars were painful or unstable.  Additionally, the August 2012 VA examiner determined that the Veteran did not have any additional residuals of a herniorrhaphy, apart from his scar, 

Accordingly, the evidence does not show that initial compensable disability ratings are warranted at any time during the appeal for the Veteran's residuals of a herniorrhaphy with a scar, left-sided neck and forehead scars, and scars on the bilateral arm, left hand, and back disabilities.  38 C.F.R. § 4.118, DCs 7800, 7802, 7804, 7805.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Lipoma

The Veteran also contends that his lipoma, which is located in the middle of his back, should be rated higher than the currently-assigned noncompensable disability rating.  

The Veteran's lipoma is rated under 38 C.F.R. § 4.118, DC 7820, which rates infections of the skin not listed elsewhere in the Schedule (including bacterial, fungal, viral, treponemal and parasitic diseases).  This DC instructs that such a disability should be rates as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Id.  As indicated by the evidence below, the Veteran's lipoma disability is predominantly rated under the criteria for dermatitis.

38 C.F.R. § 4.118, DC 7806 (2016) rates skin disorders associated with dermatitis or eczema.  A noncompensable evaluation is warranted where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A maxim rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  Id.
In March 2016 the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which addresses VA's interpretation of 38 C.F.R. § 4.118, DC 7806.  The Court found that the language of DC 7806 provides for a 60 percent rating for constant or near constant use of corticosteroids, whether or not such steroids were applied topically or through an oral medication.  The Court's determination in Johnson is under appeal and has not been finally adjudicated.  A stay has been put in place pending final resolution of this matter; however, the stay does not extend to cases that have been advanced on the docket, as this one has.  As such, the holding in Johnson applies, notwithstanding the pending appeal and stay.  

In an August 2012 service treatment record, the Veteran was noted to have a subdermal mass on the left thoracic back that was approximately 5 cm in length and 3 cm in width.  

During an August 2012 VA examination, the Veteran complained of a lump on his left arm and back.  The examiner noted the presence of a lipoma that was 2.5 cm in length and 2.5 cm in width in the middle of his back.  The examiner noted that the total amount of exposed areas affected by this disability was 0.01 percent.  The examiner also noted that the Veteran was not treated with any oral or topical medications, including systemic corticosteroids, or any other procedures at any point in the past year.  The Veteran's lipoma did not cause any debilitating or non-debilitating episodes.  The examiner did not find any additional complications, conditions, or signs or symptoms associated with this disability. 

The Veteran's lipoma disability has not warranted a compensable disability rating at any time during the appeal period.  Specifically, the August 2012 VA examination showed that the Veteran's lipoma disability has affected less than 5 percent of his entire body or exposed areas, and he has not required any treatment for this disability, including topical therapy.  As the Veteran has not used any corticosteroids to treat his lipoma at any point during the appeal period, the Court's interpretation of DC 7806 in Johnson does not warrant a higher rating for the Veteran's disability picture.  See Johnson, 27 Vet. App. at 497; see also 38 C.F.R. § 4.118, DC 7806. 
Accordingly, the evidence does not show that an initial compensable disability rating is warranted during the appellate period for the Veteran's lipoma.  Id.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for hypertension, hearing loss, tinnitus, GERD, residuals of a herniorrhaphy with a scar, left-sided neck and forehead scars, lipoma, and scars of the bilateral arms, left hand, and back.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection, Generally

The Veteran asserts that he has a current sinus disorder, bilateral eye disorder, stomach disorder, bilateral hand and wrist disorders, left shoulder disorder, right hip disorder, bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, genitourinary disorder, vestibular disorder, rectal bleeding disorder, and bilateral toenails disorder, and that these disorders are caused by his active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Sinus Disorder

The Veteran contends that he has a current sinus disorder that is caused by an in-service surgery.  

The Veteran has a current paranasal sinus disability.  Specifically, during an August 2012 VA examination, the examiner diagnosed the Veteran with possible residuals of an open reduction internal fixation surgery of the left orbital fracture.  Radiographic reports showed post-operative changes in the Veteran's sinuses.  Additionally, the Veteran contended in his May 2015 VA Form 9 that he cannot breathe on the right side of his nose.  Thus, the first element of service connection is met.  

Regarding the second element, the Veteran's service treatment records, including a December 1998 reenlistment report of medical examination, show that he was involved in a motor vehicle accident while in service that resulted in a broken nose, jaw, and frontal bones.  Similarly, a February 2004 retention report of medical examination showed that he wires associated with a prior injury to his face and head, including his nose.  Thus, the second element of service connection is met. 

Regarding the nexus requirement, the evidence shows that the Veteran underwent an open reduction internal fixation surgery of the left orbital fracture while in service.  This surgery was noted on the August 2012 VA examination report.  Thus, after affording the Veteran the benefit of the doubt, his current residuals of an open reduction internal fixation surgery of the left orbital fracture is etiologically related to his active duty military service.  

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for a sinus disorder is warranted.  Thus, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.
Bilateral Eye Disorder, Stomach Disorder, Bilateral Hand and Wrist Disorders, Left Shoulder Disorder, Right Hip Disorder, Bilateral Musculoskeletal Disorder of the Lower Extremities Other than Neurological Symptoms, Genitourinary Disorder, Vestibular Disorder, Rectal Bleeding Disorder, and Bilateral Toenails Disorder

As noted above, the Veteran also contends that he has multiple physical disorders that were caused by his active duty service.  Because evidence pertaining to these disabilities is located in the same or similar records, the Board shall analyze these disabilities together below.  

The Veteran was afforded multiple VA examinations in August 2012 to determine the presence of any bilateral eye disorder, stomach disorder, bilateral hand and wrist disorders, left shoulder disorder, right hip disorder, bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, genitourinary disorder, vestibular disorder, rectal bleeding disorder, and bilateral toenails disorder.   

After performing a physical examination and noting the Veteran's self-reported history and symptoms, the August 2012 VA examiner diagnosed the Veteran with an astigmatism in the right eye and bilateral presbyopia.  Following diagnostic and physical studies, the examiner determined that the Veteran did not have any additional eye disorders.  

Since that time, the Veteran contended in his May 2015 VA Form 9 that his right eye vision was getting worse.  In a November 2015 private treatment record, the Veteran's eyes were noted to have grossly normal visual acuity and clear conjunctiva.  

The Veteran does not have a current bilateral eye disability for VA purposes, and has not had such a disability at any point since filing his claim for service connection.  Specifically, refractive error of the eye disorders are not considered diseases or injuries for which service connection is available.  See 38 C.F.R. §§ 3.303(c), 4.9.  VBA's Adjudication Manual defines "refractive errors" as conditions "due to anomalies in the shape and conformation of the eye structures, and generally of congenital or developmental origin."  M21-1 III.iv.4.B.1.d.  Specific examples include: astigmatism, myopia (nearsighted), hyperopia (farsighted), and presbyopia (due to aging).  Id.  Although, service connection may be granted for additional disability on top of underlying refractive error that results from a superimposed disease or injury during service, the evidence does not indicate that the Veteran has any superimposed disease or injury caused by his right eye astigmatism or bilateral presbyopia.  See VAOPGCPREC 82-90 (July 18, 1990).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive error of the eyes, as refractive error is not a disease or injury eligible for service connection.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for a bilateral eye disorder, to include right eye astigmatism and bilateral presbyopia, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Regarding the Veteran's stomach disorder claim, the August 2012 VA examiner diagnosed the Veteran with residuals of a herniorrhaphy with a scar and GERD following a physical examination and review of the Veteran's self-reported symptoms and history; however, the examiner determined that the Veteran did not have any additional stomach disorders or symptoms, including any current hernia symptoms.  Following service, the Veteran submitted a May 2015 VA Form 9 in which he asserted that he had a painful hernia during service and that he currently had this disorder, which was painful to the touch.  

The Veteran does not have a current stomach disorder, other than his service-connected GERD and residuals of a herniorrhaphy with a scar, and has not had such a disability at any point since filing his claim for service connection.  Specifically, the August 2012 VA examiner determined that the Veteran did not have any additional stomach disorders, apart from residuals of hernia repair with a scar and GERD.  These disorders are already service-connected and their symptoms are appropriately rated under the Schedule.  Although the Veteran asserted that he had a separate stomach disorder, to include a painful hernia in his May 2015 statement, the record is silent as to any treatment for or additional complaints of any stomach disorder since service, although the Veteran has submitted additional evidence to show symptoms of several service-connected disabilities.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for a stomach disorder, to include a hernia, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

In regard to the Veteran's claims for service connection for bilateral hand and wrist disorders, left shoulder disorder, right hip disorder, bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, genitourinary disorder, vestibular disorder, rectal bleeding disorder, and bilateral toenails disorder, the evidence shows that he does not currently have any such disorders, and has not had such disabilities at any point since filing his claims for service connection.  Specifically, during the August 2012 VA examinations for these disorders, the examiners determined that the Veteran did not have a current diagnosis or symptoms of these disorders following physical examinations and consideration of the Veteran's self-reported symptoms and history.  Since separation from service, the Veteran has indicated that he has symptoms, including pain, associated with these disorders in his May 2015 VA Form 9.  Although he has submitted additional evidence, including medical treatment records, regarding the presence of several of his service-connected disabilities, such as lumbar and cervical DDD and PTSD, the record is silent as to any complaints of or treatment for any bilateral hand and wrist disorders, left shoulder disorder, right hip disorder, bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, genitourinary disorder, vestibular disorder, rectal bleeding disorder, and bilateral toenails disorder since separation from service, apart from the May 2015 VA Form 9 statements.  

Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the Veteran's May 2015 statements, in which he asserts that he has current symptoms of the disorders at issue; however, the overall record does not support diagnoses of separate underlying hand, wrist, left shoulder, right hip, musculoskeletal bilateral lower extremity, genitourinary, vestibular, rectal, or bilateral toenail disabilities during the appellate period.  The August 2012 VA examiners determined that the Veteran did not have any diagnosable disorders associated with these body parts following physical evaluations and review of the Veteran's statements.  The Board finds these examiners' opinions and findings to be highly probative evidence because of the examiners' expertise, training, education, proper support and explanations, physical testing, and thorough review of the Veteran's self-reported symptoms.  Moreover, the record is silent as to any treatment for the claimed disorders since service, although the Veteran has submitted additional evidence to show the presence of several service-connected disabilities.  

As the evidence does not show current bilateral hand and wrist, left shoulder, right hip, bilateral musculoskeletal lower extremities, genitourinary, vestibular, rectal, or bilateral toenails disabilities at any time during the claim period, there are no separate and underlying disorders that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

The preponderance of the evidence is against the Veteran's claims and the benefit-of-the-doubt rule does not apply.  Absent current disabilities, these claims of entitlement to service connection must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

An initial disability rating in excess of 10 percent for hypertension is denied.  

An initial disability rating in excess of 10 percent for tinnitus is denied.  

An initial disability rating of 10 percent, but not higher, for GERD is granted.  

An initial compensable disability rating for residuals of a herniorrhaphy with a scar is denied. 
An initial compensable disability rating for left-sided neck and forehead scars is denied.  

An initial compensable disability rating for bilateral arm, left hand, and back scars is denied.  

An initial compensable disability rating for a lipoma is denied.  

Service connection for residuals of an open reduction internal fixation surgery of the left orbital fracture is granted.  

Service connection for a bilateral eye disorder, to include right eye astigmatism and bilateral presbyopia, is denied.  

Service connection for a stomach disorder, to include a hernia, is denied.  

Service connection for bilateral hand and wrist disorders is denied. 

Service connection for a left shoulder disorder is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a bilateral musculoskeletal disorder of the lower extremities other than neurological symptoms, to include a bilateral knee disorder, bilateral shin splints, bilateral ankle disorder, and bilateral foot swelling, is denied.  

Service connection for a genitourinary disorder, to include frequent urination, erectile dysfunction, and a bilateral testicular disorder, is denied. 

Service connection for a vestibular disorder is denied.  

Service connection for rectal bleeding is denied.  

Service connection for a bilateral toenails disorder is denied.  
REMAND

The Board finds that a remand of the claims of entitlement to increased ratings for bilateral hearing loss, PTSD, lumbar DDD, and cervical DDD, and entitlement to service connection for headaches is warranted for new VA examinations.  

The Veteran underwent a VA audiological evaluation in October 2012.  The Veteran had speech discrimination scores of 92 percent or less.  Under these circumstances, the Hearing Loss and Tinnitus Disability Benefits Questionnaire says that "a performance intensity function must be obtained."  See Section 1, p. 1.  It appears that the VA examiner who performed the October 2012 audiological evaluation did such test.  See item #6, p. 5.  However, the explanation provided is not understandable, and the Board is not able to determine the proper evaluation for the service-connected bilateral hearing loss disability.  A new examination is warranted to assist in determining the appropriate rating for the bilateral hearing loss disability.

The Veteran was afforded VA examinations for his PTSD and spine in June 2012.  The mere passage of time between an examination and the Board's review of a disability evaluation does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Veteran has asserted, including in his May 2015 VA Form 9, that these disabilities have worsened in severity since the most-recent examination.  Additionally, many post-service treatment records show that the Veteran was treated for worsening back and neck symptoms, to include undergoing a back surgery after separation from service.  The claims file also  includes many private psychiatric treatment records indicating that the Veteran was admitted to the hospital for PTSD symptoms, as well as a November 2015 private medical opinion regarding the severity of the Veteran's psychiatric symptoms after his discharge from service.  Moreover, in his May 2015 VA Form 9, the Veteran contended that his headaches were caused by his service-connected cervical DDD disability.  Accordingly, the Veteran should be scheduled for VA examinations to determine the current severity of his PTSD, lumbar DDD, to include a neurological disorder of the bilateral lower extremities, and cervical DDD, to include a left arm neurological disorder, symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, a VA examiner should provide a medical opinion whether the Veteran's headache disorder, if any such disorder exists, was caused by the Veteran's active duty service, or is caused or aggravated by the Veteran's service-connected cervical DDD disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological evaluation to evaluate the severity of the Veteran's service-connected bilateral hearing loss disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  

2. Schedule the Veteran for a VA psychiatric examination to evaluate the current severity of his service-connected PTSD disability. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's PTSD.  

3. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lumbar spine and cervical spine disabilities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology, to include any and all neurological disorders in the upper extremities associated with the Veteran's cervical spine disability, and to include any and all neurological disorders in the bilateral lower extremities associated with the Veteran's lumbar spine disability.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's cervical and lumbar spine DDD.

The examiner should also provide an examination to assist in determining the nature and etiology of the Veteran's current headache disorder, if any such disorder is present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran currently has headache symptoms, and the examiner should provide a diagnosis for any such symptoms, if present.  

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current headache disorder, if any such disorder is present, had its onset in service. 

c. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current headache disorder, if any such disorder is present, is caused or permanently aggravated by his service-connected cervical DDD disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 
 
4. After completing the above development, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to (i) an initial compensable disability rating for bilateral hearing loss disability, (ii) an initial disability rating in excess of 30 percent for PTSD, (iii) an initial compensable disability rating for lumbar DDD, to include a neurological disorder of the bilateral lower extremities, and (iv) an initial compensable disability rating for cervical DDD, to include a left arm neurological disorder, and entitlement to service connection for headaches, to include as due to service-connected cervical DDD, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


